


                                            
Exhibit 10.3


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of May
31, 2015 (the “Effective Date”), by and between Sprint Corporation, a Delaware
corporation (the “Company”) on behalf of itself and any of its subsidiaries,
affiliates and related entities, and Kevin Crull (the “Executive”) (the Company
and the Executive, collectively, the “Parties,” and each, a “Party”). Certain
capitalized terms are defined in Section 29.
WITNESSETH:
WHEREAS, the Company desires to employ the Executive as Chief Marketing Officer
and the Executive desires to accept such employment; and
WHEREAS, the Executive and the Company desire to enter into this Agreement.
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive agree as follows:
1.Employment.


(a)The Company will employ the Executive and the Executive will be employed by
the Company upon the terms and conditions set forth herein.


(b)The employment relationship between the Company and the Executive shall be
governed by the general employment policies and practices of the Company,
including without limitation, those relating to the Company’s Code of Conduct,
confidential information and avoidance of conflicts, except that when the terms
of this Agreement differ from or are in conflict with the Company’s general
employment policies or practices, this Agreement shall control.


2.Term. Subject to termination under Section 9, the Executive’s employment shall
be for an initial term of 24 months commencing on the Effective Date and shall
continue through the second anniversary of the Effective Date (the “Initial
Employment Term”). At the end of the Initial Employment Term and on each
succeeding anniversary of the Effective Date, the Employment Term will be
automatically extended by an additional 12 months (each, a “Renewal Term”),
unless, not less than 12 months prior to the end of the Initial Employment Term
or any Renewal Term, the Company has given written notice to the Executive (in
accordance with Section 20) of nonrenewal. The Executive shall provide the
Company with written notice of his intent to terminate employment with the
Company at least 30 days prior to the effective date of such termination.


3.Position and Duties of the Executive.


(a)The Executive shall serve as Chief Marketing Officer of the Company, and
agrees to serve as an officer of any enterprise and/or agrees to be an employee
of any Subsidiary as may be requested from time to time by the Board of
Directors of the Company (the “Board”), any committee or person delegated by the
Page 1




--------------------------------------------------------------------------------




                                        


Board or the Chief Executive Officer of the Company (the “Chief Executive
Officer”). In such capacity, the Executive shall report directly to the Chief
Executive Officer of the Company or such other officer of the Company as may be
designated by the Chief Executive Officer. The Executive shall have such duties,
responsibility and authority as may be assigned to the Executive from time to
time by the Chief Executive Officer, the Board or such other officer of the
Company as may be designated by the Chief Executive Officer or the Board.


(b)During the Employment Term, the Executive shall, except as may from time to
time be otherwise agreed to in writing by the Company, during reasonable
vacations (as set forth in Section 7 hereof) and authorized leave and except as
may from time to time otherwise be permitted pursuant to Section 3(c), devote
his best efforts, full attention and energies during his normal working time to
the business of the Company, to any duties as may be delineated in the Company’s
Bylaws for the Executive’s position and title and such other related duties and
responsibilities as may from time to time be reasonably prescribed by the Board,
any committee or person designated by the Board, or the Chief Executive Officer,
in each case, within the framework of the Company’s policies and objectives.


(c)During the Employment Term, and provided that such activities do not
contravene the provisions of Section 3(a) or (b) or Sections 10, 11, 12 or 13
hereof and, provided further, the Executive does not engage in any other
substantial business activity for gain, profit or other pecuniary advantage
which materially interferes with the performance of his duties hereunder, the
Executive may participate in any governmental, educational, charitable or other
community affairs and, subject to the prior approval of the Chief Executive
Officer serve as a member of the governing board of any such organization or any
private or public for-profit company. The Executive may retain all fees and
other compensation from any such service, and the Company shall not reduce his
compensation by the amount of such fees.


4.Compensation.


(a)Base Salary. During the Employment Term, the Company shall pay to the
Executive an annual base salary of $800,000 (the “Base Salary”), which Base
Salary shall be payable at the times and in the manner consistent with the
Company’s general policies regarding compensation of the Company’s senior
executives. The Base Salary will be reviewed periodically by the Compensation
Committee and may be increased (but not decreased, except for across-the-board
reductions generally applicable to the Company’s senior executives) from time to
time in the Compensation Committee’s sole discretion.


(b)Incentive Compensation. The Executive will be eligible to participate in any
short-term and long-term incentive compensation plans, annual bonus plans and
such other management incentive programs or arrangements of the Company approved
by the Board that are generally available to the Company’s senior executives,
including, but not limited to, the STIP and the LTSIP. Incentive compensation
shall be










Page 2




--------------------------------------------------------------------------------




                                        


paid in accordance with the terms and conditions of the applicable plans,
programs and arrangements.


(i)Annual Performance Bonus. During the Employment Term, the Executive shall be
entitled to annually participate in the STIP, with such opportunities as may be
determined by the Compensation Committee in its sole discretion (“Target
Bonuses”); provided, however, that for the Company’s fiscal year ending March
31, 2016 (“FY 2015”), the Executive will participate, without proration, for the
period of FY 2015 at an annual Target Bonus opportunity equal to 100 percent of
his Base Salary. The Executive’s Target Bonus may be increased (but not
decreased, except for across-the-board reductions generally applicable to the
Company’s senior executives) from time to time as may be determined by the
Compensation Committee, and the Executive shall be entitled to receive full
payment of any award under the STIP, determined pursuant to the STIP (a “Bonus
Award”).


(ii)Long-Term Performance Bonus. During the Employment Term, the Executive shall
be entitled to participate in the LTSIP with such opportunities, if any, as may
be determined by the Compensation Committee (“LTSIP Target Award
Opportunities”); provided, however, that the Executive’s LTSIP Target Award
Opportunity for FY 2015 shall be $2 million. The Executive’s LTSIP Target Award
Opportunity may be increased (but not decreased, except for across-the-board
reductions generally applicable to the Company’s senior executives) from time to
time as may be determined by the Compensation Committee.


(iii)Incentive bonuses, if earned, shall be paid when incentive compensation is
customarily paid to the Company’s senior executives in accordance with the terms
of the applicable plans, programs or arrangements.


(iv)Pursuant to the Company’s applicable incentive or bonus plans as in effect
from time to time, the Executive’s incentive compensation during the term of
this Agreement may be determined according to criteria intended to qualify as
performance-based compensation under Section 162(m) of the Code.


(c)Equity Compensation. The Executive shall be eligible to participate in such
equity incentive compensation plans and programs as the Company generally
provides to its senior executives, including, but not limited to, the LTSIP.
During the Employment Term, the Compensation Committee may, in its sole
discretion, grant equity awards to the Executive, which would be subject to the
terms of the respective award agreements evidencing such grants and the
applicable plan or program.


(d)Sign-on Compensation


(i)    The Executive shall receive a sign-on bonus of $500,000 (the “Sign-on
Bonus”), less applicable tax withholdings and other authorized deductions,
payable 50 percent as soon as administratively practicable after
Page 3




--------------------------------------------------------------------------------




                                        
September 1, 2015 and 50 percent as soon as administratively practicable after
March 31, 2016 . Executive agrees to repay the Sign-on Bonus in full if he is no
longer employed by the Company (unless Executive’s employment is terminated by
the Company without Cause or the Executive terminates for Good Reason, or is due
to Executive’s death or Disability) through the second anniversary of the
Effective Date.
(ii)    On or before September 1, 2015, the Executive shall receive 2,500,000
restricted stock units subject to the terms and conditions specified in the form
of Evidence of Award attached as Exhibit A.
5.Benefits.


(a)During the Employment Term, the Company shall make available to the
Executive, subject to the terms and conditions of the applicable plans,
participation for the Executive and his eligible dependents in: (i)
Company-sponsored group health, major medical, dental, vision, pension and
profit sharing, 401(k) and employee welfare benefit plans, programs and
arrangements (the “Employee Plans”) and such other usual and customary benefits
in which senior executives of the Company participate from time to time, and
(ii) such fringe benefits and perquisites as may be made available to senior
executives of the Company as a group.


(b)The Executive acknowledges that the Company may change its benefit programs
from time to time, which may result in certain benefit programs being amended or
terminated for its senior executives generally.


6.Expenses. The Company shall pay or reimburse the Executive for reasonable and
necessary business expenses incurred by the Executive in connection with his
duties on behalf of the Company in accordance with the Company’s Enterprise
Financial Services-Employee Travel and Expense Policy, as may be amended from
time to time, or any successor policy, plan, program or arrangement thereto and
any other of its expense policies applicable to senior executives of the
Company, following submission by the Executive of reimbursement expense forms in
a form consistent with such expense policies.


7.Vacation. In addition to such holidays, sick leave, personal leave and other
paid leave as is allowed under the Company’s policies applicable to senior
executives generally, the Executive shall be entitled to participate in the
Company’s vacation policy at a minimum of four weeks per calendar year, in
accordance with the Company’s policy generally applicable to senior executives.
The duration of such vacations and the time or times when they shall be taken
will be determined by the Executive in consultation with the Company.


8.Place of Performance. In connection with his employment by the Company, the
Executive shall be based at the principal executive offices of the Company in
the vicinity of Overland Park, Kansas (the “Place of Performance”), except for
travel reasonably required for Company business. The Executive will relocate his
residence to the area surrounding the Executive’s initial Place of Performance
on or before September 30, 2015. If the Company relocates the Executive’s Place
of Performance more than 50 miles from his Place of




Page 4




--------------------------------------------------------------------------------




                                            


Performance prior to such relocation, the Executive shall relocate to a
residence within the greater of (a) 50 miles of such relocated Place of
Performance or (b) such total miles that do not exceed the total number of miles
the Executive commuted to his Place of Performance prior to relocation of the
Executive’s Place of Performance. To the extent the Executive relocates his
residence as provided in this Section 8, the Company will pay or reimburse the
Executive’s relocation expenses in accordance with the Company’s relocation
program applicable to senior executives, except as provided in the following two
sentences. Regardless of the established home value limit in Section 4.02 of the
relocation program (the application of which with respect to his current
residence results in the Executive’s ineligibility for Section 4, Home Selling
Benefits), the Executive shall be entitled to the benefits under Section 4.03,
Reimbursable Home Selling Expenses, and Section 4.17 Direct Reimbursement,
except that: (a) the total reimbursable expenses under Sections 4.03 and 4.17
are limited to $450,000, and (b) when paid directly to the Executive, the
reimbursement under Section 4.17 that is considered taxable income will be
eligible for tax assistance (gross-up). In addition, notwithstanding the
limitations under the Company’s relocation program applicable to senior
executives, the Executive will be entitled to reimbursement for weekly trips
from his current residence to his Place of Performance after the Effective Date
and until he relocates his residence to the area surrounding the Executive’s
initial Place of Performance on or before September 30, 2015.
 
9.Termination.


(a)Termination by the Company for Cause or Resignation by the Executive Without
Good Reason. If, during the Employment Term, the Executive’s employment is
terminated by the Company for Cause, or if the Executive resigns without Good
Reason, the Executive shall not be eligible to receive Base Salary or to
participate in any Employee Plans with respect to future periods after the date
of such termination or resignation except for the right to receive accrued but
unpaid cash compensation and vested benefits under any Employee Plan in
accordance with the terms of such Employee Plan and applicable law.


(b)Termination by the Company Without Cause or Resignation by the Executive for
Good Reason outside of the CIC Severance Protection Period. If, during the
Employment Term, the Executive’s employment is terminated by the Company without
Cause or the Executive terminates for Good Reason prior to, or following
expiration of, the CIC Severance Protection Period and such termination
constitutes a Separation from Service or the Executive is entitled to severance
compensation and benefits under this Section 9(b) pursuant to the provisions of
Section 9(c), the Executive shall be entitled to receive from the Company: (1)
the Executive’s accrued, but unpaid, Base Salary through the date of termination
of employment, payable in accordance with the Company’s normal payroll practices
and any vested benefits under any Employee Plan in accordance with the terms of
such Employee Plan and applicable law, and (2) conditioned upon the Executive
executing a Release within the Release Consideration Period and delivering it to
the Company with the Release Revocation Period expired without revocation, and
in full satisfaction of the Executive’s rights and any benefits the Executive
might be entitled to under the Separation Plan and this Agreement and any










Page 5




--------------------------------------------------------------------------------




                                        


requirements of the Worker Adjustment and Retraining Notification Act or similar
law, unless otherwise specified herein:


(i)periodic payments equal to his Base Salary in effect prior to the termination
of his employment, which payments shall be paid to the Executive in equal
installments on the regular payroll dates under the Company’s payroll practices
applicable to the Executive on the date of this Agreement for the Payment
Period, except that if the Executive is a Specified Employee, with respect to
any amount payable by reason of the Separation from Service that constitutes
deferred compensation within the meaning of Code Section 409A, such installments
shall not commence until after the end of the six continuous month period
following the date of the Executive’s Separation from Service, in which case,
the Executive shall be paid a lump-sum cash payment equal to the aggregate
amount of missed installments during such period on the first day of the seventh
month following the date of the Executive’s Separation from Service;


(ii)    (A) receive a pro rata payment of the Bonus Award for the portion of the
Company’s current fiscal year prior to the date of termination of his
employment; (B) receive a pro rata payment of the Capped Bonus Award for the
portion of the Company’s current fiscal year following the date of termination
of his employment; (C) receive for the next fiscal year following the fiscal
year during which his termination of employment occurs, the Capped Bonus Award;
and (D) receive payment of a pro rata portion of the Capped Bonus Award for the
remainder of the Payment Period during the second fiscal year following the
fiscal year during which the Executive’s termination of employment occurs;
provided, however, that to the extent the Executive’s employment is terminated
for Good Reason due to a reduction of the Executive’s Target Bonus, in
accordance with Section 29(x)(ii), the Executive’s Target Bonus for the purposes
of this Section 9(b)(ii) shall be the Executive’s Target Bonus immediately prior
to such reduction; and provided, further, that any pro rata payment shall be
determined based on the methodology for determining pro rated awards under the
STIP and each such payment shall be payable in accordance with the provisions of
the STIP in the calendar year in which the Bonus Award or each Capped Bonus
Award, as applicable, is determined, and in all events, not later than December
31st of the year in which each such award is determined;  
(iii)    continue from the date of Separation from Service for the number of
months equal to the period of continuation coverage the Executive would be
entitled to pursuant to Section 4980B of the Code participation in the Company’s
group health plans at then-existing participation and coverage levels comparable
to the terms in effect from time to time for the Company’s senior executives,
including any co-payment and premium payment requirements, for which the Company
shall deduct from each payment payable to the Executive pursuant to Section
9(b)(i) the amount of any employee contributions necessary to maintain such
coverage for such period, except that (A) following such period, the Executive
shall retain any rights to continue coverage under the Company’s group health
plans under the benefits continuation provisions pursuant to Section 4980B








Page 6




--------------------------------------------------------------------------------




                                    


of the Code by paying the applicable premiums of such plans; and (B) the
Executive shall no longer be eligible to receive the benefits otherwise
receivable pursuant to this Section 9(b)(iii) as of the date that the Executive
becomes eligible to receive comparable benefits from a new employer;


(iv)    continue for the Payment Period participation in the Company’s employee
life insurance plans at then-existing participation and coverage levels,
comparable to the terms in effect from time to time for the Company’s senior
executives, including any premium payment requirements, for which the Company
shall deduct from each payment payable to the Executive pursuant to Section
9(b)(i) the amount of any employee contributions necessary to maintain such
coverage for such period, except that the Executive shall no longer be eligible
to receive the benefits otherwise receivable pursuant to this Section 9(b)(iv)
as of the date that the Executive becomes eligible to receive comparable
benefits from a new employer; and


(v)    receive outplacement services by a firm selected by the Company at its
expense in an amount not to exceed $35,000; provided, however, that all such
outplacement services must be completed, and all payments by the Company must be
made, by December 31st of the second calendar year following the calendar year
in which the Executive’s Separation from Service occurs.


Notwithstanding anything in this Section 9(b) to the contrary, to the extent the
Executive has not executed the Release within the Release Consideration Period
and delivered it to the Company, or has revoked the executed Release within the
Release Revocation Period, as determined at the end of such Release Revocation
Period, the Executive will forfeit any right to receive the payments and
benefits specified in this Section 9(b) (other than any accrued but unpaid
payments and benefits through the date of termination of employment).
(c)Termination by the Company Without Cause or Resignation by the Executive for
Good Reason During the CIC Severance Protection Period. Subject to (i)-(iv)
below, if the Executive’s employment is terminated by the Company without Cause,
or the Executive terminates employment for Good Reason, before the Employment
Term expires and during the CIC Severance Protection Period, and the termination
constitutes a Separation from Service, subject to the terms of the CIC Severance
Plan, the Executive will become entitled to severance compensation and benefits
under the CIC Severance Plan as of (x) the date the Separation from Service
occurs, or (y) in the event of a Pre-CIC Termination, the date the Change in
Control occurs, as of which date all rights to severance benefits under this
Agreement will cease.


(i)The CIC Severance Plan will not apply and the Executive will be entitled to
severance compensation and benefits under Section 9(b) of this Agreement if the
Executive (x) as of his Separation from Service is not a Participant in, or (y)
is otherwise not entitled to severance compensation and benefits under, the CIC
Severance Plan.








Page 7




--------------------------------------------------------------------------------




                                    


(ii) If the Executive is entitled to severance benefits under the CIC Severance
Plan as a result of a Pre-CIC Termination, any benefits payable before the
Change in Control will be paid under this Agreement and any additional benefits
payable after the Change in Control will be paid under the CIC Severance Plan.


(iii)    In no event may there be duplication of benefits under this Agreement
and the CIC Severance Plan.


(iv)     The terms “Change in Control” and “Pre-CIC Termination” are defined in
the CIC Severance Plan.


(d)Termination by Death. If the Executive dies during the Employment Term, the
Executive’s employment will terminate and the Executive’s beneficiary or if
none, the Executive’s estate, shall be entitled to receive from the Company, the
Executive’s accrued, but unpaid, Base Salary through the date of termination of
employment and any vested benefits under any Employee Plan in accordance with
the terms of such Employee Plan and applicable law.


(e)Termination by Disability. If the Executive becomes Disabled prior to the
expiration of the Employment Term, the Executive’s employment will terminate,
and provided that such termination constitutes a Separation from Service, the
Executive shall be entitled to:


(i)receive from the Company periodic payments equal to his Base Salary in effect
prior to the termination of his employment (reduced by any amounts paid on a
monthly basis under any long-term disability plan (the “LTD Plan”) now or
hereafter sponsored by the Company), which payments shall be paid to the
Executive commencing on the Separation from Service date for 12 months in equal
installments on the regular payroll dates under the Company’s payroll practices
applicable to the Executive on the date of this Agreement; provided, however,
that in the event that the Executive is a Specified Employee, with respect to
any amount payable by reason of the Executive’s Separation from Service that
constitutes deferred compensation within the meaning of Code Section 409A, such
installments shall not commence until the earlier to occur of (A) the first
business day of the seventh month following the date of the Executive’s
Separation from Service and (B) death, in which case the Executive (or the
Executive’s estate in the event of Executive’s death) shall be paid on the
earlier of (1) the first day of the seventh month following the date of the
Executive’s Separation from Service and (2) the Executive’s death a lump-sum
cash payment equal to the aggregate amount of any such payments that constitutes
deferred compensation within the meaning of Code Section 409A that the Executive
would have been entitled to receive during such period following the Executive’s
Separation from Service; and


(ii)continue participation in the Company’s group health plans at then-existing
participation and coverage levels for 12 months (measured from the Executive’s
Separation from Service), comparable to the terms in effect from time








Page 8




--------------------------------------------------------------------------------




                                    


to time for the Company’s senior executives, including any co-payment and
premium payment requirements, and the Company shall deduct from each payment
payable to the Executive pursuant to Section 9(e)(i), the amount of any employee
contributions necessary to maintain such coverage for such period; except that
following such period, the Executive shall retain any rights to continue
coverage under the Company’s group health plans under the benefits continuation
provisions pursuant to Code Section 4980B by paying the applicable premiums of
such plans.


(f)No Mitigation Obligation. No amounts paid under Section 9 will be reduced by
any earnings that the Executive may receive from any other source. The
Executive’s coverage under the Company’s medical, dental, vision and employee
life insurance plans will terminate as of the date that the Executive is
eligible for comparable benefits from a new employer. The Executive shall notify
the Company within 30 days after becoming eligible for coverage of any such
benefits.


(g)Forfeiture. Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits hereunder shall be forfeited to the
extent of any amounts payable after any breach of Section 10, 11, 12, 13 or 15
by the Executive.


10.Confidential Information; Statements to Third Parties.


(a)During the Employment Term and on a permanent basis upon and following
termination of the Executive’s employment, the Executive acknowledges that:


(i)all information, whether or not reduced to writing (or in a form from which
information can be obtained, translated, or derived into reasonably usable form)
or maintained in the mind or memory of the Executive and whether compiled or
created by the Company, any of its Subsidiaries or any affiliates of the Company
or its Subsidiaries (collectively, the “Company Group”), which derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from the disclosure or use
of such information, of a proprietary, private, secret or confidential
(including, without exception, inventions, products, processes, methods,
techniques, formulas, compositions, compounds, projects, developments, sales
strategies, plans, research data, clinical data, financial data, personnel data,
computer programs, customer and supplier lists, trademarks, service marks,
copyrights (whether registered or unregistered), artwork, and contacts at or
knowledge of customers or prospective customers) nature concerning the Company
Group’s business, business relationships or financial affairs (collectively,
“Proprietary Information”) shall be the exclusive property of the Company Group;


(ii)the Proprietary Information of the Company Group gained by the Executive
during the Executive’s association with the Company Group was or will be
developed by and/or for the Company Group through substantial








Page 9




--------------------------------------------------------------------------------




                                    


expenditure of time, effort and money and constitutes valuable and unique
property of the Company Group;


(iii)reasonable efforts have been put forth by the Company Group to maintain the
secrecy of its Proprietary Information;


(iv)such Proprietary Information is and will remain the sole property of the
Company Group; and


(v)any retention or use by the Executive of Proprietary Information after the
termination of the Executive’s services for the Company Group will constitute a
misappropriation of the Company Group’s Proprietary Information.


(b)The Executive further acknowledges and agrees that he will take all
affirmative steps reasonably necessary or required by the Company to protect the
Proprietary Information from inappropriate disclosure during and after his
employment with the Company.
 
(c)The Executive further agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, electronic, or other tangible material containing
or constituting Proprietary Information, whether created by the Executive or
others, which shall come into his custody or possession, regardless of medium,
shall be and are the exclusive property of the Company to be used by him only in
the performance of his duties for the Company. All such materials or copies
thereof and all tangible things and other property of the Company Group in the
Executive’s custody or possession shall be delivered to the Company (to the
extent the Executive has not already returned) in good condition, on or before
five business days subsequent to the earlier of: (i) a request by the Company or
(ii) the Executive’s termination of employment for any reason or Cause,
including for nonrenewal of this Agreement, Disability, termination by the
Company or termination by the Executive. After such delivery, the Executive
shall not retain any such materials or portions or copies thereof or any such
tangible things and other property and shall execute any statements or
affirmations of compliance under oath that the Company may require.


(d)The Executive further agrees that his obligation not to disclose or to use
information and materials of the types set forth in Sections 10(a), 10(b) and
10(c) above, and his obligation to return materials and tangible property, set
forth in Section 10(c) above, also extends to such types of information,
materials and tangible property of customers of the Company Group, consultants
for the Company Group, suppliers to the Company Group, or other third parties
who may have disclosed or entrusted the same to the Company Group or to the
Executive.


(e)The Executive further acknowledges and agrees that he will continue to keep
in strict confidence, and will not, directly or indirectly, at any time,
disclose, furnish, disseminate, make available, use or suffer to be used in any
manner any Proprietary Information of the Company Group without limitation as to
when or how the








Page 10




--------------------------------------------------------------------------------




                                        


Executive may have acquired such Proprietary Information and that he will not
disclose any Proprietary Information to any person or entity other than
appropriate employees of the Company or use the same for any purposes (other
than in the performance of his duties as an employee of the Company) without
written approval of the Board, either during or after his employment with the
Company.


(f)Further the Executive acknowledges that his obligation of confidentiality
will survive, regardless of any other breach of this Agreement or any other
agreement, by any party hereto, until and unless such Proprietary Information of
the Company Group has become, through no fault of the Executive, generally known
to the public. In the event that the Executive is required by law, regulation,
or court order to disclose any of the Company Group’s Proprietary Information,
the Executive will promptly notify the Company prior to making any such
disclosure to facilitate the Company seeking a protective order or other
appropriate remedy from the proper authority. The Executive further agrees to
cooperate with the Company in seeking such order or other remedy and that, if
the Company is not successful in precluding the requesting legal body from
requiring the disclosure of the Proprietary Information, the Executive will
furnish only that portion of the Proprietary Information that is legally
required, and the Executive will exercise all legal efforts to obtain reliable
assurances that confidential treatment will be accorded to the Proprietary
Information.


(g)The Executive’s obligations under this Section 10 are in addition to, and not
in limitation of, all other obligations of confidentiality under the Company’s
policies, general legal or equitable principles or statutes.


(h)During the Employment Term and following his termination of employment:


(i)the Executive shall not, directly or indirectly, make or cause to be made any
statements, including but not limited to, comments in books or printed media, to
any third parties criticizing or disparaging the Company Group or commenting on
the character or business reputation of the Company Group. Without the prior
written consent of the Board, unless otherwise required by law, the Executive
shall not (A) publicly comment in a manner adverse to the Company Group
concerning the status, plans or prospects of the business of the Company Group
or (B) publicly comment in a manner adverse to the Company Group concerning the
status, plans or prospects of any existing, threatened or potential claims or
litigation involving the Company Group;


(ii)the Company shall comply with its policies regarding public statements with
respect to the Executive and any such statements shall be deemed to be made by
the Company only if made or authorized by a member of the Board or a senior
executive officer of the Company; and


(iii)nothing herein precludes honest and good faith reporting by the Executive
to appropriate Company or legal enforcement authorities.






Page 11




--------------------------------------------------------------------------------






                                    


(i)The Executive acknowledges and agrees that a violation of the foregoing
provisions of this Section 10 would cause irreparable harm to the Company Group,
and that the Company’s remedy at law for any such violation would be inadequate.
In recognition of the foregoing, the Executive agrees that, in addition to any
other relief afforded by law or this Agreement, including damages sustained by a
breach of this Agreement and any forfeitures under Section 9(g), and without the
necessity or proof of actual damages, the Company shall have the right to
enforce this Agreement by specific remedies, which shall include, among other
things, temporary and permanent injunctions, it being the understanding of the
undersigned parties hereto that damages, the forfeitures described above and
injunctions shall all be proper modes of relief and are not to be considered as
alternative remedies.


11.Non-Competition. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period:


(a)The Executive covenants and agrees that the Executive will not, directly or
indirectly, engage in any activities on behalf of or have an interest in any
Competitor of the Company Group, whether as an owner, investor, executive,
manager, employee, independent consultant, contractor, advisor, or otherwise.
The Executive’s ownership of less than one percent (1%) of any class of stock in
a publicly traded corporation shall not be a breach of this paragraph.


(b)A “Competitor” is any entity doing business directly or indirectly (e.g., as
an owner, investor, provider of capital or otherwise) in the United States
including any territory of the United States (the “Territory”) that provides
wireless products and/or services that are the same or similar to the wireless
products and/or services that are currently being provided at the time of
Executive’s termination or that were provided by the Company Group during the
two-year period prior to the Executive’s separation from service with the
Company Group.


(c)The Executive acknowledges and agrees that due to the continually evolving
nature of the Company Group’s industry, the scope of its business and/or the
identities of Competitors may change over time. The Executive further
acknowledges and agrees that the Company Group markets its products and services
on a nationwide basis, encompassing the Territory and that the restrictions
imposed by this covenant, including the geographic scope, are reasonably
necessary to protect the Company Group’s legitimate interests.


(d)The Executive covenants and agrees that should a court at any time determine
that any restriction or limitation in this Section 11 is unreasonable or
unenforceable, it will be deemed amended so as to provide the maximum protection
to the Company Group and be deemed reasonable and enforceable by the court.


12.Non-Solicitation. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period, the Executive hereby covenants and agrees
that he shall not, directly or indirectly,








Page 12




--------------------------------------------------------------------------------




                                            


individually or on behalf of any other person or entity do or suffer any of the
following:


(a)hire or employ or assist in hiring or employing any person who was at any
time during the last 18 months of the Executive’s employment an employee,
representative or agent of any member of the Company Group or solicit, aid,
induce or attempt to solicit, aid, induce or persuade, directly or indirectly,
any person who is an employee, representative, or agent of any member of the
Company Group to leave his or her employment with any member of the Company
Group to accept employment with any other person or entity;


(b)induce any person who is an employee, officer or agent of the Company Group,
or any of its affiliated, related or subsidiary entities to terminate such
relationship;


(c)solicit any customer of the Company Group, or any person or entity whose
business the Company Group had solicited during the 180-day period prior to
termination of the Executive’s employment for purposes of business which is
competitive to the Company Group within the Territory; or


(d)solicit, aid, induce, persuade or attempt to solicit, aid, induce or persuade
any person or entity to take any action that would result in a Change in Control
of the Company or to seek to control the Board in a material manner.


(e)For purposes of this Section 12, the term “solicit or persuade” includes, but
is not limited to, (i) initiating communications with an employee of the Company
Group relating to possible employment, (ii) offering bonuses or additional
compensation to encourage an employee of the Company Group to terminate his
employment, (iii) referring employees of the Company Group to personnel or
agents employed by competitors, suppliers or customers of the Company Group, and
(iv) initiating communications with any person or entity relating to a possible
Change in Control.


13.Developments.


(a)The Executive acknowledges and agrees that he will make full and prompt
disclosure to the Company of all inventions, improvements, discoveries, methods,
developments, software, mask works, and works of authorship, whether patentable
or copyrightable or not, (i) which relate to the Company’s business and have
heretofore been created, made, conceived or reduced to practice by the Executive
or under his direction or jointly with others, and not assigned to prior
employers, or (ii) which have utility in or relate to the Company’s business and
are created, made, conceived or reduced to practice by the Executive or under
his direction or jointly with others during his employment with the Company,
whether or not during normal working hours or on the premises of the Company
(all of the foregoing of which are collectively referred to in this Agreement as
“Developments”).


(b)The Executive further agrees to assign and does hereby assign to the Company
(or any person or entity designated by the Company) all of the Executive’s






Page 13




--------------------------------------------------------------------------------




                                        


rights, title and interest worldwide in and to all Developments and all related
patents, patent applications, copyrights and copyright applications, and any
other applications for registration of a proprietary right. This Section 13(b)
shall not apply to Developments that the Executive developed entirely on his own
time without using the Company’s equipment, supplies, facilities, or Proprietary
Information and that does not, at the time of conception or reduction to
practice, have utility in or relate to the Company’s business, or actual or
demonstrably anticipated research or development. The Executive understands
that, to the extent this Agreement shall be construed in accordance with the
laws of any Territory which precludes a requirement in an employee agreement to
assign certain classes of inventions made by an employee, this Section 13(b)
shall be interpreted not to apply to any invention which a court rules or the
Company agrees falls within such classes.


(c)The Executive further agrees to cooperate fully with the Company, both during
and after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and other countries) relating to
Developments. The Executive shall not be required to incur or pay any costs or
expenses in connection with the rendering of such cooperation. The Executive
will sign all papers, including, without limitation, copyright applications,
patent applications, declarations, oaths, formal assignments, assignments of
priority rights, and powers of attorney, and do all things that the Company may
reasonably deem necessary or desirable in order to protect its rights and
interests in any Development.


(d)The Executive further acknowledges and agrees that if the Company is unable,
after reasonable effort, to secure the Executive’s signature on any such papers,
any executive officer of the Company shall be entitled to execute any such
papers as the Executive’s agent and attorney-in-fact, and the Executive hereby
irrevocably designates and appoints each executive officer of the Company as his
agent and attorney-in-fact to execute any such papers on the Executive’s behalf,
and to take any and all actions as the Company may deem necessary or desirable
in order to protect its rights and interests in any Development, under the
conditions described in this sentence.


14.Remedies. The Executive and the Company agree that the covenants contained in
Sections 10, 11, 12 and 13 are reasonable under the circumstances, and further
agree that if in the opinion of any court of competent jurisdiction any such
covenant is not reasonable in any respect, such court will have the right, power
and authority to sever or modify any provision or provisions of such covenants
as to the court will appear not reasonable and to enforce the remainder of the
covenants as so amended. The Executive acknowledges and agrees that the remedy
at law available to the Company for breach of any of the Executive’s obligations
under Sections 10, 11, 12 and 13 would be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, the Executive acknowledges, consents and agrees that, in
addition to any other rights or remedies that the Company may have at law, in
equity or under this Agreement, upon adequate proof of the Executive’s violation
of any such provision of this Agreement, the Company will be entitled to
immediate injunctive relief and may obtain a temporary order restraining any
threatened or further breach, without the necessity of proof of actual damage.
Without limiting the






Page 14




--------------------------------------------------------------------------------




                                            


applicability of this Section 14 or in any way affecting the right of the
Company to seek equitable remedies hereunder, in the event that the Executive
breaches any of the provisions of Sections 10, 11, 12 or 13 or engages in any
activity that would constitute a breach save for the Executive’s action being in
a state where any of the provisions of Sections 10, 11, 12, 13 or this Section
14 is not enforceable as a matter of law, then the Company’s obligation to pay
any remaining severance compensation and benefits that has not already been paid
to Executive pursuant to Section 9 shall be terminated and within ten days of
notice of such termination of payment, the Executive shall return all severance
compensation and the value of such benefits, or profits derived or received from
such benefits.


15.Continued Availability and Cooperation.


(a)Following termination of the Executive’s employment, the Executive shall
cooperate fully with the Company and with the Company’s counsel in connection
with any present and future actual or threatened litigation, administrative
proceeding or investigation involving the Company that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Executive’s employment by the Company. Cooperation will include, but is
not limited to:


(i)Making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;


(ii)if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefore, as and to the extent
that the Company or the Company’s counsel reasonably requests;


(iii)refraining from impeding in any way the Company’s prosecution or defense of
such litigation or administrative proceeding; and


(iv)cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding.


(b)The Company will reimburse the Executive for reasonable travel, lodging,
telephone and similar expenses, as well as reasonable attorneys’ fees (if
independent legal counsel is necessary), incurred in connection with any
cooperation, consultation and advice rendered under this Agreement after the
Executive’s termination of employment.


16.Dispute Resolution.


(a)In the event that the Parties are unable to resolve any controversy or claim
arising out of or in connection with this Agreement or breach thereof, either
Party shall refer the dispute to binding arbitration, which shall be the
exclusive forum for resolving such claims. Such arbitration will be administered
by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) pursuant to its
Employment Arbitration Rules and Procedures and governed by Kansas law. The
arbitration shall be conducted by a single arbitrator selected by the Parties
according to the rules of JAMS. In the event that the




Page 15




--------------------------------------------------------------------------------




                                        


Parties fail to agree on the selection of the arbitrator within 30 days after
either Party’s request for arbitration, the arbitrator will be chosen by JAMS.
The arbitration proceeding shall commence on a mutually agreeable date within 90
days after the request for arbitration, unless otherwise agreed by the Parties,
and in the location where the Executive worked during the six months immediately
prior to the request for arbitration if that location is in Kansas or Virginia,
and if not, the location will be Kansas, unless the Parties agree otherwise.


(b)The Parties agree that each will bear their own costs and attorneys’ fees.
The arbitrator shall not have authority to award attorneys’ fees or costs to any
Party.


(c)The arbitrator shall have no power or authority to make awards or orders
granting relief that would not be available to a Party in a court of law. The
arbitrator’s award is limited by and must comply with this Agreement and
applicable federal, state, and local laws. The decision of the arbitrator shall
be final and binding on the Parties.


(d)Notwithstanding the foregoing, no claim or controversy for injunctive or
equitable relief contemplated by or allowed under applicable law pursuant to
Sections 10, 11, 12 and 13 of this Agreement will be subject to arbitration
under this Section 16, but will instead be subject to determination in a court
of competent jurisdiction in Kansas, which court shall apply Kansas law
consistent with Section 21 of this Agreement, where either Party may seek
injunctive or equitable relief.


17.Other Agreements. No agreements (other than the agreements evidencing any
grants of equity awards) or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.


18.Withholding of Taxes. The Company will withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.


19.Successors and Binding Agreement.


(a)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement will be binding upon and inure to the benefit of the Company and
any successor to the








Page 16




--------------------------------------------------------------------------------




                                        


Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor shall thereafter be deemed the “Company” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company, except that the Company may assign and transfer this Agreement and
delegate its duties thereunder to a wholly owned Subsidiary.


(b)This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.


(c)This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
19(a) and 19(b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by the Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 19(c), the Company shall have no liability to
pay any amount so attempted to be assigned, transferred or delegated.


20.Notices. All communications, including without limitation notices, consents,
requests or approvals, required or permitted to be given hereunder will be in
writing and will be duly given when hand delivered or dispatched by electronic
facsimile transmission (with receipt thereof confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as Federal
Express or UPS, addressed to the Company (to the attention of the General
Counsel of the Company) at its principal executive offices and to the Executive
at his principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.


21.Governing Law and Choice of Forum.


(a)This Agreement will be construed and enforced according to the laws of the
State of Kansas, without giving effect to the conflict of laws principles
thereof.


(b)To the extent not otherwise provided for by Section 16 of this Agreement, the
Executive and the Company consent to the jurisdiction of all state and federal
courts located in Overland Park, Johnson County, Kansas, as well as to the
jurisdiction of all courts of which an appeal may be taken from such courts, for
the purpose of any suit, action, or other proceeding arising out of, or in
connection with, this Agreement or that otherwise arise out of the employment
relationship. Each Party hereby expressly waives any and all rights to bring any
suit, action, or other proceeding in or before any court or tribunal other than
the courts described above and covenants that it shall not seek in any manner to
resolve any dispute other than as set forth in this






Page 17




--------------------------------------------------------------------------------




                                        


paragraph. Further, the Executive and the Company hereby expressly waive any and
all objections either may have to venue, including, without limitation, the
inconvenience of such forum, in any of such courts. In addition, each of the
Parties consents to the service of process by personal service or any manner in
which notices may be delivered hereunder in accordance with this Agreement.


22.Validity/Severability. If any provision of this Agreement or the application
of any provision is held invalid, unenforceable or otherwise illegal, the
remainder of this Agreement and the application of such provision will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal. To the extent any provisions held to be
invalid, unenforceable or otherwise illegal cannot be reformed, such provisions
are to be stricken herefrom and the remainder of this Agreement will be binding
on the parties and their successors and assigns as if such invalid or illegal
provisions were never included in this Agreement from the first instance.


23.Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 10, 11,
12, 13, 14, 15, 16, 18, 22 and 26 will survive any termination or expiration of
this Agreement or the termination of the Executive’s employment.


24.Representations and Acknowledgements.


(a)The Executive hereby represents that he is not subject to any restriction of
any nature whatsoever on his ability to enter into this Agreement or to perform
his duties and responsibilities hereunder, including, but not limited to, any
covenant not to compete with any former employer, any covenant not to disclose
or use any non-public information acquired during the course of any former
employment or any covenant not to solicit any customer of any former employer.


(b)The Executive hereby represents that (except as provided in a
Non-Competition, Non-Solicitation and Confidentiality Undertaking between the
Executive and BCE Inc. Bell Canada or any of its affiliated companies dated
November 30, 2011, and a Term Sheet Agreement between the Executive and Bell
Canada dated April 28, 2015) he is not bound by the terms of any agreement with
any previous employer or other party to refrain from using or disclosing any
trade secret or confidential or proprietary information in the course of the
Executive’s employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party.


(c)The Executive further represents that, to the best of his knowledge, his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement with another party, including without
limitation any agreement to keep in confidence proprietary information,
knowledge or data the Executive acquired in confidence or in trust prior to his
employment with the Company, and that he will not knowingly disclose to the
Company or induce the






Page 18




--------------------------------------------------------------------------------




                                        


Company to use any confidential or proprietary information or material belonging
to any previous employer or others.


(d)The Executive acknowledges that he will not be entitled to any consideration
or reimbursement of legal fees in connection with execution of this Agreement.


(e)The Executive hereby represents and agrees that, during the Restricted
Period, if the Executive is offered employment or the opportunity to enter into
any business activity, whether as owner, investor, executive, manager, employee,
independent consultant, contractor, advisor or otherwise, the Executive will
inform the offeror of the existence of Sections 10, 11, 12 and 13 of this
Agreement and provide the offeror a copy thereof. The Executive authorizes the
Company to provide a copy of the relevant provisions of this Agreement to any of
the persons or entities described in this Section 24(e) and to make such persons
aware of the Executive’s obligations under this Agreement.


25.Compliance with Code Section 409A. With respect to reimbursements or in-kind
benefits provided under this Agreement: (a) the Company will not provide for
cash in lieu of a right to reimbursement or in-kind benefits to which the
Executive has a right under this Agreement, (b) any reimbursement or provision
of in-kind benefits made during the Executive’s lifetime (or such shorter period
prescribed by a specific provision of this Agreement) shall be made not later
than December 31st of the year following the year in which the Executive incurs
the expense, and (c) in no event will the amount of expenses so reimbursed, or
in-kind benefits provided, by the Company in one year affect the amount of
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year. Each payment, reimbursement or in-kind benefit made pursuant
to the provisions of this Agreement shall be regarded as a separate payment and
not one of a series of payments for purposes of Section 409A of the Code. It is
intended that any amounts payable under this Agreement and the Company’s and the
Executive’s exercise of authority or discretion hereunder shall comply with the
provisions of Section 409A of the Code and the Treasury regulations relating
thereto so as not to subject the Executive to the payment of the additional tax,
interest and any tax penalty which may be imposed under Section 409A of the
Code. In furtherance of this interest, to the extent that any provision hereof
would result in the Executive being subject to payment of the additional tax,
interest and tax penalty under Section 409A of the Code, the parties agree to
amend this Agreement in order to bring this Agreement into compliance with
Section 409A of the Code; and thereafter interpret its provisions in a manner
that complies with Section 409A of the Code. Reference to Section 409A of the
Code is to Section 409A of the Internal Revenue Code of 1986, as amended, and
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of
Treasury or the Internal Revenue Service. Notwithstanding the foregoing, no
particular tax result for the Executive with respect to any income recognized by
the Executive in connection with the Agreement is guaranteed, and the Executive
shall be responsible for any taxes, penalties and interest imposed on him under
or as a result of Section 409A of the Code in connection with the Agreement.


26.Amendment; Waiver. Except as otherwise provided herein, this Agreement may
not be modified, amended or waived in any manner except by an instrument in
writing signed by








Page 19




--------------------------------------------------------------------------------




                                            


both Parties hereto. No waiver by either Party at any time of any breach by the
other Party hereto or compliance with any condition or provision of this
Agreement to be performed by such other Party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.


27.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.


28.Headings. Unless otherwise noted, the headings of sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.


29.Defined Terms.


(a)“Agreement” has the meaning set forth in the preamble.


(b)“Base Salary” has the meaning set forth in Section 4(a).


(c)“Board” has the meaning set forth in Section 3(a).


(d)“Bonus Award” has the meaning set forth in Section 4(b)(i).


(e)“Bylaws” means the Amended and Restated Sprint Corporation Bylaws, as may be
amended from time to time.


(f)“Capped Bonus Award” shall mean the lesser of the annual Target Bonus or
actual performance for such fiscal year in accordance with the then existing
terms of the STIP, which shall not be payable until the Compensation Committee
has determined that any incentive targets have been achieved and the subsequent
designated payout date has arrived.


(g)“Cause” shall mean:


(i)any act or omission constituting a material breach by the Executive of any
provisions of this Agreement; provided however, that, for avoidance of doubt,
the failure of the Executive to relocate his residence to the area surrounding
the Executive’s initial Place of Performance on or before September 30, 2015 as
required under Section 8 shall constitute “Cause”, unless the Executive has
entered into an Agreement of Purchase and Sale to relocate his residence to the
area surrounding the Executive’s initial Place of Performance on or before
September 30, 2015, which is scheduled to close no later than December 31, 2015,
and has obtained temporary accommodation in the area surrounding the Executive’s
initial Place of Performance on or before September 30, 2015;


(ii)the willful failure by the Executive to perform his duties hereunder (other
than any such failure resulting from the Executive’s Disability), after demand
for performance is delivered by the Company that identifies the manner


Page 20




--------------------------------------------------------------------------------




                                    


in which the Company believes the Executive has not performed his duties, if,
within 30 days of such demand, the Executive fails to cure any such failure
capable of being cured;


(iii)any intentional act or misconduct materially injurious to the Company or
any Subsidiary, financial or otherwise, or including, but not limited to,
misappropriation, fraud including with respect to the Company’s accounting and
financial statements, embezzlement or conversion by the Executive of the
Company’s or any of its Subsidiary’s property in connection with the Executive’s
duties or in the course of the Executive’s employment with the Company;


(iv)the conviction (or plea of no contest) of the Executive for any felony or
the indictment of the Executive for any felony including, but not limited to,
any felony involving fraud, moral turpitude, embezzlement or theft in connection
with the Executive’s duties or in the course of the Executive’s employment with
the Company;


(v)the commission of any intentional or knowing violation of any antifraud
provision of the federal or state securities laws;


(vi)the Board reasonably believes in its good faith judgment that the Executive
has committed any of the acts referred to in this Section 29(g)(v);


(vii)a final, non-appealable order in a proceeding before a court of competent
jurisdiction or a final order in an administrative proceeding finding that the
Executive committed any willful misconduct or criminal activity (excluding minor
traffic violations or other minor offenses) which commission is materially
inimical to the interests of the Company or any Subsidiary, whether for his
personal benefit or in connection with his duties for the Company or any
Subsidiary;


(viii)current alcohol or prescription drug abuse affecting work performance;


(ix)current illegal use of drugs; or


(x)violation of the Company’s Code of Conduct, with written notice of
termination by the Company for Cause in each case provided under this Section
29(g).


For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company.
(h)“Change in Control” has the meaning set forth in the CIC Severance Plan.












Page 21




--------------------------------------------------------------------------------




                                        


(i)“Chief Executive Officer” has the meaning set forth in Section 3(a).


(j)“CIC Severance Plan” means the Company’s Change in Control Severance Plan, as
may be amended from time to time, or any successor plan, program or arrangement
thereto.


(k)“CIC Severance Protection Period” has the meaning set forth in the CIC
Severance Plan.


(l)“Certificate of Incorporation” means the Amended and Restated Articles of
Incorporation of Sprint Corporation, as may be amended from time to time.


(m)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including any rules and regulations promulgated thereunder, along with Treasury
and IRS Interpretations thereof. Reference to any section or subsection of the
Code includes reference to any comparable or succeeding provisions of any
legislation that amends, supplements or replaces such section or subsection.


(n)“Company” has the meaning set forth in the preamble.


(o)“Company Group” has the meaning set forth in Section 10(a)(i).


(p)“Compensation Committee” means the Compensation Committee of the Board.


(q)“Competitor” has the meaning set forth in Section 11(b).


(r) “Developments” has the meaning set forth in Section 13(a).


(s)“Disability” or “Disabled” shall mean:


(i)the Executive’s incapacity due to physical or mental illness to substantially
perform his duties and the essential functions of his position, with or without
reasonable accommodation, on a full-time basis for six months as determined by
the Board in its reasonable discretion, and within 30 days after a notice of
termination is thereafter given by the Company, the Executive shall not have
returned to the full-time performance of the Executive’s duties; and, further,


(ii)the Executive becomes eligible to receive benefits under the LTD Plan;


provided, however, if the Executive shall not agree with a determination to
terminate his employment because of Disability, the question of the Executive’s
disability shall be subject to the certification of a qualified medical doctor
agreed to by the Company and the Executive. The costs of such qualified medical
doctor shall be paid for by the Company.


Page 22




--------------------------------------------------------------------------------




                                    
(t)“Effective Date” has the meaning set forth in the preamble.


(u)“Employee Plans” has the meaning set forth in Section 5(a).


(v)“Employment Term” means the Initial Employment Term and any Renewal Term.


(w)“Executive” has the meaning set forth in the preamble.


(x)“Good Reason” means the occurrence of any of the following without the
Executive’s written consent, unless within 30 days of the Executive’s written
notice of termination of employment for Good Reason, the Company cures any such
occurrence:


(i)the Company’s material breach of this Agreement;


(ii)a material reduction in the Executive’s Base Salary or Target Bonus (that is
not agreed to by the Executive), as compared to the corresponding circumstances
in place on the Effective Date as may be increased pursuant to Section 4, except
for across-the-board reductions generally applicable to all senior executives;


(iii)the Executive is not, before July 1, 2016, appointed to an expanded role,
as mutually agreed by the Executive and the Chief Executive Officer at that
time, and the executive resigns effective as of a date in the period from July
1, 2016 through December 31, 2016; or


(iv)     the Executive not being provided on or before September 1, 2015, the
2,500,000 restricted stock units subject to the terms and conditions specified
in the form of Evidence of Award attached as Exhibit A.
(v)    relocation of the Executive’s Place of Performance more than 50 miles
without the Executive’s consent.


Any occurrence (other than the occurrence provided under subparagraph (iii)
regarding failure of the Executive to be appointed to an expanded role) of Good
Reason shall be deemed to be waived by the Executive unless the Executive
provides the Company written notice of termination of employment for Good Reason
within 60 days of the event giving rise to Good Reason.
(y)“Initial Employment Term” has the meaning set forth in Section 2.


(z)“JAMS” has the meaning set forth in Section 16.


(aa)“LTD Plan” has the meaning set forth in Section 9(e).








Page 23




--------------------------------------------------------------------------------




                                        


(bb)    “LTSIP” means the Company’s 2007 Omnibus Incentive Plan, effective May
8, 2007, as may be amended from time to time, or any successor plan, program or
arrangement thereto.


(cc)    “LTSIP Target Award Opportunities” has the meaning set forth in Section
4(b)(ii).


(dd)    “Participant” has the meaning set forth in the CIC Severance Plan.


(ee)    “Parties” has the meaning set forth in the preamble.


(ff)    “Party” has the meaning set forth in the preamble.


(gg)    “Payment Period” means the period of 24 continuous months, as measured
from the Executive’s Separation from Service.


(hh)    “Place of Performance” has the meaning set forth in Section 8.


(ii)    “Proprietary Information” has the meaning set forth in Section 10(a)(i).


(jj)    “Release” means a release of claims in a form provided to the Executive
by the Company in connection with the payment of benefits under this Agreement.


(kk)    “Release Consideration Period” means the period of time pursuant to the
terms of the Release afforded the Executive to consider whether to sign it.


(ll)    “Release Revocation Period” means the period pursuant to the terms of an
executed Release in which it may be revoked by the Executive.


(mm)    “Renewal Term” has the meaning set forth in Section 2.


(nn)    “Restricted Period” means the 24-month period following the Executive’s
date of termination of employment with the Company for any reason or Cause,
including for nonrenewal of this Agreement, Disability, termination by the
Company or termination by the Executive.


(oo)    “Separation from Service” means “separation from service” from the
Company and its subsidiaries as described under Code Section 409A and the
guidance and Treasury regulations issued thereunder. Separation from Service
will occur on the date on which the Executive’s level of services to the Company
decreases to 21 percent or less of the average level of services performed by
the Executive over the immediately preceding 36-month period (or if providing
services for less than 36 months, such lesser period) after taking into account
any services that the Executive provided prior to such date or that the Company
and the Executive reasonably anticipate the Executive may provide (whether as an
employee or as an independent contractor) after such date. For purposes of the
determination of whether the Executive has had a




Page 24




--------------------------------------------------------------------------------




                                        


Separation from Service, the term “Company” shall mean the Company and any
affiliate with which the Company would be considered a single employer under
Code Section 414(b) or 414(c), provided that in applying Code Sections
1563(a)(1), (2), and (3) for purposes of determining a controlled group of
corporations under Code Section 414(b), the language “at least 50 percent” is
used instead of “at least 80 percent” each place it appears in Code Sections
1563(a)(1), (2) and (3), and in applying Treasury Regulation Section 1.414(c)-2
for purposes of determining trades or businesses (whether or not incorporated)
that are under common control for purposes of Code Section 414(c), “at least 50
percent” is used instead of “at least 80 percent” each place it appears in
Treasury Regulation Section 1.414(c)-2. In addition, where the use of such
definition of “Company” for purposes of determining a Separation from Service is
based upon legitimate business criteria, in applying Code Sections 1563(a)(1),
(2), and (3) for purposes of determining a controlled group of corporations
under Code Section 414(b), the language “at least 20 percent” is used instead of
“at least 80 percent” at each place it appears in Code Sections 1563(a)(1), (2)
and (3), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Code Section 414(c), “at least 20 percent” is
used instead of “at least 80 percent” at each place it appears in Treasury
Regulation Section 1.414(c)-2.


(pp)    “Separation Plan” means the Company’s Separation Plan, as may be amended
from time to time, or any successor plan, program, arrangement or agreement
thereto.


(qq)    “Specified Employee” shall mean an Executive who is a “specified
employee” for purposes of Code Section 409A, as administratively determined by
the Board in accordance with the guidance and Treasury regulations issued under
Code Section 409A.


(rr)    “STIP” means the Company’s short-term incentive plan under Section 8 of
the Company’s 2007 Omnibus Incentive Plan, effective May 8, 2007, as may be
amended from time to time, or any successor plan, program or arrangement
thereto.


(ss)    “Subsidiary” shall mean any entity, corporation, partnership (general or
limited), limited liability company, entity, firm, business organization,
enterprise, association or joint venture in which the Company directly or
indirectly controls ten percent (10%) or more of the voting interest.
Notwithstanding the foregoing, for purposes of Section 3(a), “Subsidiary” shall
mean any affiliate with which the Company would be considered a single employer
as described in the definition of Separation from Service.


(tt)    “Target Bonuses” has the meaning set forth in Section 4(b)(i).


(uu)    “Territory” has the meaning set forth in Section 11(b).
_____________________________________
Signature Page Follows




Page 25




--------------------------------------------------------------------------------




                                            
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.
SPRINT CORPORATION




By: /s/ Sandra Price            
Sandra J. Price
Senior Vice President - Human Resources






EXECUTIVE






/s/ Kevin Crull                
Kevin Crull


































































Page 26


